NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0880-19

MILTON BENJAMIN,

          Plaintiff-Appellant,

v.

WEGMANS FOOD
MARKETS, INC.,

          Defendant-Respondent.


                   Submitted January 27, 2021 – Decided May 11, 2021

                   Before Judges Alvarez and Sumners.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Docket No. L-0501-18.

                   Hark & Hark, attorneys for appellant (Michael J. Collis,
                   on the briefs).

                   Marshall Dennehey Warner Coleman & Goggin,
                   attorneys for respondent (Walter J. Klekotka and
                   Walter F. Kawalec, III, on the brief).

PER CURIAM
      Plaintiff Milton Benjamin appeals the dismissal, and the denial of

reconsideration of that dismissal, of his personal injury litigation against

defendant Wegmans Food Market, Inc. We affirm.

      On the forty-fifth day from the reconsideration denial, on October 28,

2019, plaintiff filed his notice of appeal and case information statement. See R.

2:4-1. Because the date of the order on the notice of appeal was incorrect, an

amended notice of appeal was filed. Attached to the case information statement

appended to both were the two orders plaintiff seeks to challenge—the trial

court's August 2, 2019 dismissal on summary judgment of plaintiff's complaint,

and the September 13, 2019 denial of reconsideration.

      Plaintiff's motion for reconsideration was filed August 26, 2019,

seemingly more than twenty days after entry of summary judgment. See R. 4:49-

2 ("a motion for rehearing or reconsideration . . . shall be served not later than

[twenty] days after service of the judgment or order upon all parties by the party

obtaining it").   By citing to the order in its responding brief, defendant

questioned plaintiff's ability, for procedural reasons, to challenge either the

original grant of summary judgment and extension of discovery denial, or the

reconsideration decision. In his revised appellate reply brief, plaintiff asserted

he was not electronically served the dismissal order until August 6, 2019, which


                                                                            A-0880-19
                                        2
would bring the motion for reconsideration into the twentieth day. However,

neither party argued this to the trial judge.

      The procedural and factual circumstances leading to the two orders are

straightforward. Plaintiff fell in a Wegmans store on July 16, 2017, and alleged

the fall exacerbated his pre-existing epilepsy. Plaintiff filed suit on February 6,

2018; defendant answered March 12, 2018.

      The court extended discovery a final time to April 30, 2019, requiring

plaintiff to serve all expert reports by April 1, 2019. After delays he later

claimed were occasioned by treatment for cancer, plaintiff submitted to a

medical exam by defendant's expert on April 3, 2019. Defendant was required

to serve all of its expert reports by April 15, 2019. Arbitration was conducted,

in the apparent absence of any reports, on May 29, 2019.

      Problems on both sides contributed to the delay in producing expert

reports. The reasons for plaintiff's initial failure to do so on a timely basis are

unexplained.    Defendant's expert could not timely complete a report until

plaintiff provided medical records.

      Because defendant's expert required additional time to produce a report,

once plaintiff produced the required additional information, defendant filed

another motion to extend discovery due to "exceptional circumstances." That


                                                                             A-0880-19
                                         3
motion was denied. On June 20, 2019, defendant filed the summary judgment

motion.

      On or about July 23, 2019, plaintiff filed a motion requesting that the

discovery period be extended, attributing plaintiff's delay to his treatment for

cancer. The judge, who heard the motion simultaneously with defendant's

motion for summary judgment, found it procedurally defective because it was

not filed prior to the April 30 discovery expiration date.

      Furthermore, when the judge asked plaintiff's counsel if he had any

medical reports connecting plaintiff's fall to his recurring seizures, he said his

requests were still pending. The judge reasoned that since the time for discovery

had ended, the matter had been arbitrated, and "two years and seven months"

had elapsed since plaintiff's injury, plaintiff's motion to extend discovery had to

be denied on the grounds of fundamental fairness.

      In granting the motion for summary judgment, the judge observed:

            . . . counsel, I was even willing to open it up to say,
            perhaps - - if he shows up today with a hint, a doctor -
            - a doctor even saying I'm on my way to writing that
            opinion, but I need X, I need Y, I need Z, and, Judge,
            you know, this takes time or what have you, I would
            have given some consideration to it.

                 But I don't have any of that. I have, Judge, give
            me some more time and we'll wait and see what


                                                                             A-0880-19
                                        4
              happens. I can't do that. That's not fair to the defense
              at this point.

      Plaintiff's counsel asserted that it would have been "impossible to get [a

report] without the information that we're waiting for." When pressed, plaintiff's

counsel added that there was no "final conclusion as to what these episodes - -

as the last medical records show." The judge observed that everything necessary

for a report was now available, yet no report had been obtained. Therefore, he

granted the motion for summary judgment on the basis that "there is not evidence

in the case of causation by way of competent medical testimony by which the

plaintiff could present a viable case."

      On August 26, 2019, plaintiff filed the motion for reconsideration. The

judge acknowledged at the September 13, 2019 oral argument receipt of a letter

authored by plaintiff's expert—a "preliminary summary"—which indicated a

"full report" would issue in due course. The letter suggested plaintiff's epilepsy

might have been exacerbated by the fall, in reliance on plaintiff's wife's

statements.

      The judge opined the letter could have been produced earlier, as the

information from plaintiff's wife was available in April 2019, months before the

case was dismissed. Thus, the judge denied reconsideration, stating "there must

be finality and in this case, that finality came on August 2[, 2019]."

                                                                            A-0880-19
                                          5
      On appeal, plaintiff raises the following point:

            I.  TRIAL JUDGE ABUSED HIS DISCRETION
            BY DENYING [PLAINTIFF'S] MOTION TO
            REOPEN    DISCOVERY  AND    GRANTING
            DEFENDANT'S   MOTION  FOR   SUMMARY
            JUDGMENT BECAUSE PLAINTIFF WAS STILL
            TREATING.

      Plaintiff contends the trial judge abused his discretion in the issuance of

both orders. Before addressing the issues, both procedurally and substantively,

it is necessary to reiterate some relevant precedent.

      We do not consider evidence outside the trial record. See Scott v. Salerno,

297 N.J. Super. 437, 447 (App. Div. 1997) ("[A]ppellate courts will not consider

evidence submitted on appeal that was not in the record before the trial court.").

      Making new arguments in a reply brief is also improper. See Bouie v.

N.J. Dep't of Cmty. Affs., 407 N.J. Super. 518, 525 n.1 (App. Div. 2009) ("[A]

party may not advance a new argument in a reply brief.").

      "A timely filed motion for reconsideration tolls the time for filing an

appeal. However, an untimely motion to reconsider does not." Eastampton

Center, LLC v. Planning Bd. of Tp. of Eastampton, 354 N.J. Super. 171, 187

(App. Div. 2002) (citation omitted). Rule 1:3-4 forbids enlargement of time for,

inter alia, motions for reconsideration subject to Rule 4:49-2. When a motion



                                                                            A-0880-19
                                        6
for reconsideration is untimely, we may lack subject matter jurisdiction over the

appeal:

            In Hayes, [this court] addressed the interplay between
            Rule 4:49-2 and Rule 1:3-4(c), which expressly
            prohibits the relaxation of the twenty-day time
            restriction for filing a motion for reconsideration. . . .
            Rule 1:3-4(c) "expressly" prohibits "the parties" and
            "the court" from enlarging the time specified by Rule
            4:49-2 . . . We thus hold the Law Division did not have
            subject matter jurisdiction at the time it granted
            plaintiff's untimely motion under Rule 4:49-2 for
            reconsideration of its June 9, 2017 final judgment
            granting defendants' motion to compel arbitration.

            [Murray v. Comcast Corp., 457 N.J. Super. 464,
            469-471 (App. Div. 2019).]

Pursuant to a November 15, 2017 New Jersey Supreme Court order, "the

provisions of Rule 1:5-6 ('Filing') . . . shall be supplemented and relaxed . . . to

provide that documents filed through an approved electronic filing system are

deemed filed upon receipt into the system . . . ."

      In plaintiff's appellate merits brief, he did not discuss the denial of the

motion for reconsideration—he only challenged the judge's grant of summary

judgment and denial of his application for an extension of discovery. In his

appellate reply brief, plaintiff argues that he did not waive his right to appeal

the reconsideration order, as defendant contends, because his argument is that

the initial denial was improper. In his initial brief, plaintiff focused on whether

                                                                              A-0880-19
                                         7
he satisfied the exceptional circumstances test for an extension of discovery. R.

4:24-1(c).

      "An issue not briefed on appeal is deemed waived."             Sklodowsky v.

Lushis, 417 N.J. Super. 648, 657 (App. Div. 2011). Plaintiff mentioned the

reconsideration order in the preliminary statement to his merits brief, in which

he makes the perhaps unsupported claim that he "timely moved for

[r]econsideration . . . which was ultimately denied for substantially similar

reasons" as the denial of plaintiff's motion to reopen discovery. (Pb2).

      Plaintiff's original and amended notice of appeal referenced both the

August 2, 2019 order granting summary judgment and the September 13, 2019

order denying plaintiff's motion for reconsideration, however. (CS). "While the

rule does not in terms so provide, it is clear that it is only the judgments or orders

or parts thereof designated in the notice of appeal which are subject to the appeal

process and review." Pressler & Verniero, Current N.J. Court Rules, cmt. 5.1

on R. 2:5-1 (2021); see also Kornbleuth v. Westover, 241 N.J. 289, 298-99

(2020).

      Given this procedural morass, we reluctantly elect to briefly discuss the

two orders. Appellate courts have in the past been

             mindful of the fact that in some cases a motion for
             reconsideration may implicate the substantive issues in

                                                                                A-0880-19
                                          8
            the case and the basis for the motion judge's ruling on
            the summary judgment and reconsideration motions
            may be the same. In such cases, an appeal solely from
            the grant of summary judgment or from the denial of
            reconsideration may be sufficient for an appellate
            review of the merits of the case, particularly where
            those issues are raised in the [case information
            statement].

            [Fusco v. Bd. of Educ. of City of Newark, 349 N.J.
            Super. 455, 461 (App. Div. 2002).]

      "An appellate court applies 'an abuse of discretion standard to decisions

made by [the] trial courts relating to matters of discovery.'"       C.A. ex rel.

Applegrad v. Bentolila, 219 N.J. 449, 459 (2014) (alteration in original) (quoting

Pomerantz Paper Corp. v. New Cmty. Corp., 207 N.J. 344, 371 (2011)). We

"generally defer to a trial court's disposition of discovery matters unless the

court has abused its discretion or its determination is based on a mistaken

understanding of the applicable law." Rivers v. LSC P'ship, 378 N.J. Super. 68,

80 (App. Div. 2005). An abuse of discretion "arises when a decision 'is made

without a rational explanation, inexplicably departed from established policies,

or rested on an impermissible basis.'" Flagg v. Essex Cnty. Prosecutor, 171 N.J.

561, 571 (2002) (quoting Achacoso-Sanchez v. I.N.S., 779 F.2d 1260, 1265 (7th

Cir.1985)). We assess the judge's interpretation of applicable law de novo.

Barlyn v. Dow, 436 N.J. Super. 161, 170 (App. Div. 2014).


                                                                            A-0880-19
                                        9
      In order to meet the exceptional circumstances standard permitting

extension of a discovery end date after the time has elapsed, a party must show:

            1) why discovery has not been completed within time
            and counsel's diligence in pursuing discovery during
            that time; (2) the additional discovery or disclosure
            sought is essential; (3) an explanation for counsel's
            failure to request an extension of the time
            for discovery within the original time period; and (4)
            the circumstances presented were clearly beyond the
            control of the attorney and litigant seeking the
            extension of time.

            [Rivers, 378 N.J. Super. at 79; see also R. 4:24-1(c).]

      Plaintiff treated for cancer in February 2019, approximately a year after

he filed his complaint. The treatment therefore does not explain the reason he

could not gather the necessary medical information to present to defendant's

medical expert, or did not submit to a medical exam until April 2019, or could

not cooperate with the production of his own expert's report. Thus, the judge's

decision not to extend the discovery period was not an abuse of discretion.

      The connection between plaintiff's slip and fall and the exacerbation of

his seizures is beyond the ken of the average juror, clearly requiring expert

testimony. See Froom v. Perel, 377 N.J. Super. 298, 318 (App. Div. 2005)

("Expert testimony is required when the issue is beyond the 'common knowledge

of lay persons.'" (quoting Kelly v. Berlin, 300 N.J. Super. 256, 265-66 (App.


                                                                          A-0880-19
                                      10
Div. 1997)). Plaintiff was obliged to file a timely motion to extend discovery

based on his need to produce an expert report as to causation.

      Plaintiff argues that the preliminary letter produced during the

reconsideration argument sufficed.      The argument lacks merit because the

information on which it was based was available long before. Plaintiff's wife's

statements, the basis for the preliminary letter, were made during a deposition

taken November 30, 2018. Plaintiff underwent an ambulatory EEG in April

2019. Reconsideration was denied September 13, 2019.

      "[A] litigant must initially demonstrate that the [c]ourt acted in an

arbitrary, capricious, or unreasonable manner, before the [c]ourt should engage

in the actual reconsideration process." Palombi v. Palombi, 414 N.J. Super. 274,

289 (App. Div. 2010) (quoting D'Atria v. D'Atria, 242 N.J. Super. 392, 401 (Ch.

Div. 1990)). "Reconsideration cannot be used to expand the record and reargue

a motion." Capital Finance Co. of Delaware Valley, Inc. v. Asterbadi, 398 N.J.

Super. 299, 310 (App. Div. 2008). The belated production of the letter was an

attempt to expand the record and reargue the original motion. See ibid.

      Defendant's motion for summary judgment was also properly granted.

Employing the same standard as the trial court, as a matter of law, plaintiff could

not prevail. Conley v. Guerrero, 228 N.J. 339, 346 (2017) ("We apply the same


                                                                             A-0880-19
                                       11
standard as the trial court."). In the absence of a medical report and expert

testimony causally connecting the fall to the seizures, plaintiff could not

proceed.

     Affirmed.




                                                                       A-0880-19
                                    12